--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.81










MANAGEMENT COMPENSATION AGREEMENT
 
(Vice President and Chief Financial Officer)
 
between
 
PINNACLE AIRLINES CORP.
 
and
 
EDWARD M. CHRISTIE
 
dated as of
 
July 7, 2011
 

 
 

--------------------------------------------------------------------------------

 

Management Compensation Agreement
 
for the Vice President and Chief Financial Officer
 
of
 
Pinnacle Airlines Corp.
 
This Management Compensation Agreement (the "Agreement") is made and entered
into as of July 7, 2011, by and between Pinnacle Airlines Corp., a Delaware
corporation ("Company"), and EDWARD M. CHRISTIE ("Executive").
 
RECITALS
 
Company and Executive wish to enter into an employment relationship and to set
forth the terms and conditions of such employment and compensation.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, Company and Executive, intending to be legally bound, hereby agree as
follows.
 
1.           Terms of Employment.
 
1.1           Employment.  Company agrees to employ Executive, and Executive
agrees to serve Company, on the terms and conditions set forth herein.
 
1.2           Position and Duties.  During the term of Executive's employment
hereunder, Executive shall serve as Vice President and Chief Financial Officer
of Company and shall have such powers and duties consistent with such position
in a company the nature and size of Company and as may from time to time be
prescribed by the Chief Executive Officer or the Board of Directors consistent
herewith.  Executive shall devote substantially all his working time and effort
to the business and affairs of Company and its Affiliates.  Executive shall
obtain approval prior to accepting any duties or responsibilities related to
businesses other than Company and its Affiliates or charitable/community
organizations (from the Chairman of the Board, or from the Board of Directors if
Executive's time commitment may become significant, in the discretion of the
Chairman).
 
2.           Compensation.
 
2.1           Annual.  Executive's Base Salary in effect on the Effective Date
shall be as set forth on Attachment "A" hereto, as modified thereafter by the
Board.  Executive's Base Salary shall be payable in accordance with Company's
payroll policies.
 
2.2.           Incentive Compensation Programs.  In addition to Base Salary,
Executive shall continue while employed hereunder to participate in Company's
incentive compensation programs (including any annual bonus program, any
long-term incentive program, and any successor programs) as set forth on
Attachment "A" hereto (including any future amendments) (the "Incentive
Compensation Programs").
 
2.3           Expenses.  During the term of Executive's employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
expenses incurred in performing services hereunder, provided that Executive
properly accounts therefor in accordance with Company policy.

 
2

--------------------------------------------------------------------------------

 

2.4           Benefit Programs; Attachment A.  During the term of his
employment, Company shall provide Executive with the same benefits that it
provides generally to its other employees or specifically to its executive
employees, including but not limited to life insurance equal to his Base Salary,
medical, and dental insurance, pension, vacation, bonus, profit-sharing and
savings plans and similar benefits, as such plans and benefits may be adopted,
modified or eliminated by Company from time to time.  Executive shall also be
entitled to the awards, payments and entitlements set forth on “Attachment A”
hereto.
 
2.5           Indemnification and Insurance.  Company shall indemnify Executive
with respect to matters relating to Executive's services as an officer and/or
director of Company or any of its Affiliates to the extent set forth in
Company's Certificate of Incorporation (limited by Delaware law, as reflected in
Company's form of Indemnity Agreement being executed by Executive and Company
contemporaneously herewith) as in effect on the date hereof as amended from time
to time and in accordance with the terms of any other indemnification which is
generally applicable to executive officers of Company or of its Affiliates that
may be provided by Company or any such Affiliate from time to time.  The
foregoing indemnity is contractual and will survive any adverse amendment to or
repeal of the Certificate of Incorporation.  Company shall also cover Executive
under any policy of officers' and (if Executive is a director at the relevant
time) directors' liability insurance provided that such coverage is comparable
to that provided currently or hereafter to any other executive officer or (if
Executive is a director at the relevant time) director of Company.  The
provisions of this Paragraph 2.5 shall survive termination of Executive's
employment.
 
3.           Termination of Employment.
 
3.1           Upon Death.  Executive's employment hereunder shall terminate upon
his
death.
 
3.2           By Company.  Company may terminate Executive's employment
hereunder at any time with or without Cause.
 
3.3           By Executive.  Executive may terminate his employment hereunder at
any time for any reason.
 
3.4           Notice of Termination.  Any termination of Executive's employment
hereunder (other than by death) shall be communicated by thirty (30) days'
advance written Notice of Termination by the terminating party to the other
party to this Agreement; provided that no Notice of Termination is required in
advance if the  Executive is terminated by Company for Cause.
 
4.           Payments in the Event of Termination of Employment.

 
3

--------------------------------------------------------------------------------

 
 
4.1           Payments in the Event of Termination by Company for Cause or
Voluntary Termination by Executive.  If Executive's employment hereunder is
terminated by Company for Cause or by Executive other than for Good Reason,
Company shall pay Executive (a) his accrued and unpaid Base Salary through the
Date of Termination and (b) any vested or accrued and unpaid payments, rights or
benefits Executive may be otherwise entitled to receive pursuant to the terms of
Attachment A (including, without limitation, any unpaid relocation benefits) or
any retirement, pension or other employee benefit or compensation plan (but not
any Incentive Compensation Program) maintained by Company at the time or times
provided therein.
 
4.2           Payments in the Event of Termination by Company other than for
Cause or by Executive for Good Reason.  If Executive's employment hereunder is
terminated by Company other than for Cause, or by Executive for Good Reason, and
Executive experiences a Separation From Service:
 
(a)          Company shall pay Executive:
 
(i) any accrued and unpaid Base Salary through the Date of Termination;
 
(ii) any accrued and unpaid bonus or additional compensation under any annual
bonus plan (the "Incentive Bonus") for any calendar year ended before the Date
of Termination;
 
(iii) a pro rata share (based on days employed during the applicable year) of
any unpaid Incentive Bonus Executive would otherwise have received with respect
to the year in which the Date of Termination occurs, payable at the time the
Incentive Bonus would otherwise be payable to Executive; provided, however, that
100% of the Incentive Bonus shall be determined solely with reference to the
actual financial performance of Company for the full year (based on the goals
previously established with respect thereto) (rather than a portion of the
Incentive Bonus determined on the basis of individual performance), if there are
such financial goals previously established; provided, further, in the event
that no Company financial performance goals have been established for such year,
then that portion of the Incentive Bonus that would have (but for this Section
4.2(a)) related to the achievement of the individual performance target shall be
deemed to have been fully achieved and shall determine 100% of the Incentive
Bonus potential; and
 
(iv) any vested or accrued and unpaid payments, rights or benefits Executive may
be otherwise entitled to receive pursuant to the terms of Attachment A
(including, without limitation, any unpaid relocation benefits) or any written
retirement, pension or other employee benefit or compensation plan maintained by
Company at the time or times provided therein.

 
4

--------------------------------------------------------------------------------

 
 
(b)          In addition to the compensation and benefits described in Section
4.2(a):
 
(i)          If Executive's employment hereunder is terminated by Company other
than for Cause or if Executive terminates his employment for Good Reason, and in
either event Executive experiences a Separation From Service, then subject to
the conditions stated below Company shall pay Executive, in substantially equal
installments at Executive's regular pay intervals in effect prior to such
Separation From Service, over a period of eighteen (18) months, an aggregate
amount equal to one-and-one-half (1.5) (the "Multiple") times the sum of
 
(aa)          Executive's annual Base Salary, and
 
(bb)          the target Incentive Bonus for Executive with respect to the year
in which the Separation From Service occurs (or if no target has been set for
that year, the target Incentive Bonus for the most recent year in which a target
Incentive Bonus was in effect).
 
The initial installment shall be paid to Executive on the first regular pay date
which would have been in effect for Executive but for the Separation From
Service and which occurs on or first following the date (the “First Severance
Payment Date”) which is thirty (30) days after the date of Executive’s
Separation From Service (the “Separation Date”).
 
(ii)          On the Separation Date, Executive's rights under any compensation
or benefits programs shall become vested and any restrictions on restricted
stock, stock options or contractual rights granted to Executive shall be
removed, except as provided in Section 4.7 below.
 
(iii)           In addition, Company shall compensate Executive for transition
expenses in the amount of $45,000 payable on the First Severance Payment Date.
 
(c)          Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4.2 by seeking other employment or
otherwise, and no such payment shall be offset or reduced as a result of
Executive obtaining new employment.
 
(d)          Notwithstanding anything else to the contrary in this Agreement,
Company's obligation regarding the payments and acceleration provided for in
Section 4.2(b)(i), (ii) and (iii) is expressly contingent upon Executive both
(i) executing a general release in the form attached hereto as Attachment "B"
(the "General Release") within twenty one (21) days after the Separation Date,
and (ii) the time for revocation of the General Release having lapsed (as
determined by counsel to Company) prior to the date which is thirty (30) days
after the Separation Date.

 
5

--------------------------------------------------------------------------------

 
 
 
4.3
Payment in the Event of Termination upon Change in Control of Company.

 
(a)  In the event a Change in Control occurs after the date of this Agreement,
the Multiple shall be two (2.0) instead of one-and-one-half (1.5) for purposes
of determining the amount payable to Executive under Section 4.b(2)(i) upon any
termination of employment described therein, or described in Section 4.3(b), if
either occurs on or after the date of such Change in Control.
 
(b)  Notwithstanding anything else to the contrary in this Agreement,
,  Executive shall be entitled to terminate his employment as a Separation From
Service without Good Reason at any time during the 30-day period immediately
following the expiration of the six months from the date of a Change in
Control.  Upon any such Separation From Service, Section 4.1 shall not apply and
Company instead shall be obligated to make the payments and provide the benefits
to Executive as set forth in Section 4.2.
 
(c)  Notwithstanding anything in Section 4.2(b)(i) to the contrary, the
aggregate amount payable to Executive thereunder upon any termination of
employment described therein, or upon any termination of employment described in
Section 4.3(b), that occurs at any time during the 30-day period immediately
following the expiration of six months from the date of a Change in Control
shall be paid in a lump sum on the First Severance Payment Date if the Change in
Control qualifies as a “change in control event” within the meaning of the
regulations issued under Section 409A of Internal Revenue Code of 1986, as
amended (such section and its implementing regulations (“Code Section 409A”)).
 
(d)  Nothing set forth in this Section 4.3 is intended or shall be construed to
limit Executive's right to terminate his employment for Good Reason during the
aforementioned six month period, or any other time, or to limit Company's
obligation to make the payments or provide the benefits set forth in Section 4.2
upon events described in Section 4.2.
 
    (e)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4.3 by seeking other employment or otherwise, and
no such payment shall be offset or reduced as a result of Executive obtaining
new employment.
 
    (f)  If any payment, benefit or entitlement to be made or provided to or for
the benefit of Executive under this Agreement or otherwise is at any time
determined to be subject to excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, and its implementing regulations, such
payment, benefit or entitlement shall be subject to the provisions set forth in
“Attachment C” hereto.

 
6

--------------------------------------------------------------------------------

 
 
4.4           Payments in the Event of Termination upon Death or Termination by
Company upon Disability.  If Executive's employment hereunder is terminated as a
result of death or by Company as a result of Executive’s Disability:
 
(a)           Company shall pay Executive (i) his accrued and unpaid Base Salary
through the Date of Termination and (ii) any vested or accrued and unpaid
payments, rights or benefits Executive may be otherwise entitled to receive
pursuant to Attachment A (including, without limitation, any unpaid relocation
benefits) or the terms of any retirement, pension or other employee benefit or
compensation plan maintained by Company at the time or times provided therein;
and
 
(b)           Executive's rights under any compensation or benefits programs
shall become vested and any restrictions on restricted stock, stock options or
contractual rights granted to Executive shall be removed, except as provided in
Section 4.7.
 
4.5           Flight Benefits.  After a Separation From Service, Company will
provide flight benefits (x) on flights operated by Company as to which no
permission is required from any other airline and (y) will request and use
reasonable efforts to cause Delta Airlines (and any other of Company's customers
requested by Executive) to extend travel benefits, (i) to Executive and his
family for two years following termination of Executive’s employment (aa) by
Company upon Disability or for other than Cause, (bb) by Executive upon a Change
in Control pursuant to Section 4.3(b) or (cc) by Executive for Good Reason and
(ii) to Executive’s family for two years following termination of this Agreement
upon Executive’s death.
 
               4.6           Transfer of Insurance Policies upon
Termination.  Upon termination of Executive's employment by Company or by
Executive, then within seventy five (75) days after the termination of
employment Company shall transfer to Executive the transferable ownership of any
Company owned insurance policy or policies on the life of Executive.  Executive
shall be solely responsible for the payment of any premiums due after the Date
of Termination.
 
               4.7           Cash Awards under Long-Term Incentive Plan
(“LTIP”).  As set forth in Sections 4.2(b)(ii) and 4.4(b), accelerated vesting
of Executive’s rights under compensation and benefit programs occurs under the
circumstances described in those sections.  For purposes of cash awards under
Company’s LTIP as described in Attachment A (which for the avoidance of doubt
shall not include the Cash Award in Lieu of 2011 LTIP Cash Award), such
acceleration means that (a) if the annual performance objective applicable to an
award is achieved in a subject year that ended before the Separation Date and
the payment date, then Company will pay Executive on the payment date the full
amount of the award, and (b) if the annual performance objective applicable to
an award is achieved in a subject year that ended after the Separation Date and
prior to the payment date, then Company will pay Executive on the payment date
an amount equal to such full amount multiplied by a fraction equal to the
portion of the subject year which expired on the Separation Date.

 
7

--------------------------------------------------------------------------------

 
 
4.8           Section 409A Applicability Notwithstanding any other provision of
this Agreement to the contrary, in the case of compensation or benefits provided
under Sections 4.2(b)(i) and 4.2(b)(iii) or similar compensation or benefits
provided under Section 4.3, if Executive is determined to be a Specified
Employee at the time of a Separation From Service and the payment or provision
of such compensation is made as a result of the Separation From Service and is
properly treated as a deferral of compensation subject to Code Section 409A
after taking into account all exclusions applicable to such payment under
Section 409A, then no portion of such benefits or other such compensation shall
be made before the date that is six (6) months after the Separation Date or, if
earlier, the date of death of the Specified Employee.  Any compensation which
would otherwise be paid within such six (6) month period after the Separation
Date shall be paid on the date which is six (6) months and one day after the
Separation Date, or the first business day thereafter.  Each payment under this
Agreement, including each installment of severance under Section 4.2(b)(i), and
each payment to be made to Executive under any nonqualified deferred
compensation plan (within the meaning of Code Section 409A) maintained by
Company in which Executive participates, shall be deemed to be a separate
payment for purposes of Code Section 409A.  To the extent any reimbursement,
payment or indemnification of any expenses  or the provision of any in-kind
benefits under this Agreement, including Attachment A, or otherwise is subject
to Code Section 409A (after taking into account all exclusions applicable to
such reimbursements or payments under Code Section 409A), (i) the amount of such
expenses eligible for reimbursement or indemnification or in-kind benefits to be
provided during any calendar year shall not affect the amount of such expenses
eligible for reimbursement or indemnification or in-kind benefits to be provided
in any other calendar year, (ii) reimbursement or indemnification of any such
expense shall be made by no later than December 31 of the year next following
the calendar year in which such expense is incurred, and (iii) Executive’s right
to receive such reimbursements or indemnification or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.  The provisions and
application of this paragraph will be construed and applied in a manner
consistent with Code Section 409A and Treasury Regulations or other guidance
issued thereunder.
 
5.           Board/Committee Resignation.  Executive's Separation From Service
for any reason, shall constitute, as of the date of such termination and to the
extent applicable, a resignation as an officer of Company and a resignation from
the Board (and any committees thereof, including any committees as to which
Executive bears some fiduciary responsibility to third parties, including
fiduciary responsibilities arising under ERISA) and the Board of Directors (and
any committees thereof) of any of Company's Affiliates and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which Company or any Affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company's or such Affiliate's designee or other representative.

 
8

--------------------------------------------------------------------------------

 
 
 
6.
Confidentiality, Non-Competition, Non-Solicitation, Non-Disparagement.

 
(a)  Confidentiality.  While employed by Company and thereafter, Executive shall
not disclose any Confidential Information either directly or indirectly, to
anyone (other than appropriate Company employees and advisors), or use such
information for his own account, or for the account of any other person or
entity, without the prior written consent of Company or except as required by
law. This confidentiality covenant has no temporal or geographical restriction.
For purposes of this Agreement, "Confidential Information" shall mean all
non-public information respecting Company's business, including, but not limited
to, its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, and financing plans,
but excluding information that is, or becomes, available to the public (unless
such availability occurs through an unauthorized act on the part of Executive).
Upon termination of this Agreement, Executive shall promptly supply to Company
all property and any other tangible product or document that has been produced
by, received by or otherwise submitted to Executive during or prior to his term
of employment, and shall not retain any copies thereof.
 
(b)  Non-Competition.  Executive acknowledges that his services are of special,
unique and extraordinary value to Company. Accordingly, Executive shall not at
any time prior to the first anniversary of the Date of Termination become an
employee, consultant, officer, partner or director of any air carrier which
competes with Company (or any of its Affiliates).  Provided, however, Executive
shall not be bound by the preceding sentence if his employment hereunder has
been terminated in the circumstances described in Section 4.2(b) or 4.3(a)
unless he is being paid by Company the amounts due him under one of those
Sections.
 
(c)  Non-solicitation.  Executive shall not, at any time prior to the first
anniversary of the Date of Termination, whether on Executive's own behalf or on
behalf of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly, (x) solicit or encourage any
employee of Company or its Affiliates to leave the employment of Company or its
Affiliates or (y), without permission of Company, knowingly hire a former
employee of Company or its Affiliates.
 
(d)  Non-disparagement.  While employed by Company and at any time prior to the
later of the first anniversary of the Date of Termination or the cessation of
any payments due Executive under Section 4.2 or 4.3, Executive agrees not to
make any untruthful or disparaging statements, written or oral, about Company,
its Affiliates, their predecessors or successors or any of their past and
present officers, directors, stockholders, partners, members, agents and
employees or Company's business practices, operations or personnel policies and
practices to any of Company's customers, clients, competitors, suppliers,
investors, directors, consultants, employees, former employees, or the press or
other media in any country.

 
9

--------------------------------------------------------------------------------

 
 
(e)  Condition and Remedies.  Notwithstanding the foregoing, if Executive is
entitled to any payments under Sections 4.2 or 4.3 hereof, then Executive's
obligations pursuant to this Section 6 are specifically conditioned on Company
paying (whether in installments or as a lump sum, as required herein) any
amounts to which Executive may be entitled thereunder in the manner required.
Executive agrees that any breach of the terms of this Section 6 would result in
irreparable injury and damage for which there would be no adequate remedy at
law, and that, in the event of said breach or any threat of breach, Company
shall be entitled to (i) an immediate injunction and restraining order to
prevent such breach or threatened breach, without having to prove damages and
(ii) any other remedies to which Company may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are
reasonable. Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable. The provisions of this Section 6 shall survive any termination of
this Agreement and Executive's term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.
 
7.           Successors and Assigns.
 
(a)  This Agreement shall bind any successor to Company, whether by purchase,
merger, consolidation or otherwise, in the same manner and to the same extent
that Company would be obligated under this Agreement if no such succession had
taken place.
 
(b)  This Agreement shall not be assignable by Executive.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of and be
enforceable by, Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
 
8.           Term.  The term of this Agreement shall commence on the Effective
Date and end upon termination of Executive's employment.  The rights and
obligations of Company and Executive shall survive the termination of this
Agreement to the fullest extent necessary to give effect to the terms hereof.
 
9.           Notices.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or e-mail, the day after delivery to Federal Express for
overnight delivery, two days after delivery to the United States Postal Service
for mailing, addressed:
 
    (a) if to Executive, to the address set forth on the signature page hereto,
and
 
(b) if to Company, c/o Pinnacle Airlines, Inc., 1689 Nonconnah Blvd., Suite 111,
Memphis, TN 38132, Attention: Chairman of the Board of Directors, or, in each
case, to such other address as may have been furnished in writing.

 
10

--------------------------------------------------------------------------------

 
 
10.           Withholding.  All payments required to be made by Company
hereunder shall be subject to the withholding and/or deduction of such amounts
as are required to be withheld or deducted pursuant to any applicable law or
regulation.  Company shall have the right and is hereby authorized to withhold
or deduct from any compensation or other amount owing to Executive, applicable
withholding taxes and deductions and to take such action as may be necessary in
the opinion of Company to satisfy all obligations for the payment of such taxes
or deductions.
 
 
11.
Certain Defined Terms.  As used herein, the following terms have the following
meanings:

 
"Agreement" shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.
 
"Affiliate" shall mean any corporation, trust, partnership, limited liability
company or other organization which controls, is controlled by, or is under
common control with Company.
 
"Base Salary" shall mean the salary of Executive in effect from time to time
under Section 2.1.
 
"Board" shall mean the Board of Directors of Company.
 
"Cause" shall mean with respect to termination by Company of Executive's
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to Company, (iii) material breach (other than as a result of
a Disability) by Executive of Executive's obligations under this Agreement which
action was (a) undertaken without a reasonable belief that the action was in the
best interests of Company and (b) not remedied within a reasonable period of
time after receipt of written notice from Company specifying the alleged breach,
(iv) Executive's conviction of, or plea of nolo contendere to, (a) a crime
constituting  a felony under the laws of any country, the United States or any
state thereof or (b) a misdemeanor involving moral turpitude, (v) a material
breach of (a) Company's policies and procedures in effect from time to time or
(b) the provisions of this Agreement; provided, however, that such breach shall
constitute "Cause" only if Company gives Executive notice pursuant to Section 9
hereof, which shall include a detailed and specific description of the alleged
material breach or breaches.
 
"Change in Control" shall have the meaning given such term in the Stock
Incentive Plan in effect on the effective date of this Agreement.
 
"Company" shall mean Pinnacle Airlines Corp., a Delaware corporation, and any
successor thereto.

 
11

--------------------------------------------------------------------------------

 
 
"Date of Termination" shall mean, with respect to Executive, the date of
termination of Executive's employment hereunder after the notice period provided
by Section 3.4.
 
"Disability" shall mean Executive's physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive's life or is likely to be of at least three (3) years
duration.
 
"Effective Date" shall mean the date Executive's employment commences, if not
later than July 25, 2011.
 
"Good Reason" shall mean with respect to an Executive, any one or more of the
following:
 
(a)           a material reduction in Executive's Base Salary or level of target
bonus under the Bonus Plan or any successor bonus plan without Executive's
consent;
 
(b)           any substantial and sustained diminution in Executive's title,
position, authority, or responsibilities hereunder (unless due to Executive's
Disability);
 
(c)           Company moves its headquarters outside the Memphis, Tennessee
Standard Metropolitan Statistical Area and requests Executive also to move his
residence outside the Memphis, Tennessee Standard Metropolitan Statistical Area;
or
 
(d)           a failure by Company to comply with any provision of this
Agreement; provided, however, that the foregoing events shall constitute Good
Reason only if Company fails to cure such event within thirty (30) days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that "Good Reason" shall cease to exist for an event
on the 90th day following the later of its occurrence or Executive's knowledge
thereof, unless Executive has given Company written notice thereof prior to such
date.
 
In order for Executive's termination of his employment to be considered for Good
Reason, such termination must occur within one (1) year after the event giving
rise to such Good Reason. Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.
 
"Incentive Compensation Programs" shall have the meaning set forth in Section
2.2, and shall include the Annual Bonus and the Long-Term Incentive programs
referenced in Attachment "A".
 
"Notice of Termination" shall mean a notice specifying the Date of Termination.
 
"Separation Date" shall mean the date of Executive's Separation From Service.

 
12

--------------------------------------------------------------------------------

 
 
"Separation From Service" shall mean the date from and after which the parties
reasonably anticipate that that no further services will be performed by
Executive, or (if Executive is anticipated to continue providing services to
Company in any capacity) that the level of bona fide services Executive would
perform for Company from and after such date (whether rendered as an employee or
as an independent contractor) would permanently not exceed twenty (20) percent
of the average level of bona fide services performed (whether rendered as an
employee or as an independent contractor) by the individual during the
immediately preceding thirty-six (36) month period.  (Thus, Executive would not
be entitled to the benefit of Sections 4.2 and 4.3 unless and until he has
experienced a Separation From Service, as defined in the preceding sentence.)
 
“Specified Employee” means a service provider who, as of the date of the service
provider’s Separation from Service, is a key employee of a service recipient any
stock of which is publicly traded on an established securities market or
otherwise. A key employee is any individual who is described in Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Regulations
thereunder and disregarding section 416(i)(5)) at any time during the 12-month
period ending on a Specified Employee identification date. The provisions and
application of this paragraph will be construed and applied in a manner
consistent with Code Section 409A and Treasury Regulations of other guidance
issued thereunder.
 
12.           Executive Representation.  Executive hereby represents to Company
that the execution and delivery of this Agreement by Executive and Company and
the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
13.           Amendment.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and an officer of Company authorized by the Board to
do so.  No waiver of any provision of this Agreement shall be deemed a
continuing waiver or a waiver of any other provision, whether or not similar.
 
14.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee, without regard to principles of conflicts of laws. The provisions of
this Agreement are intended to be construed and applied in a manner consistent
with compliance with Code Section 409A, where applicable.  Accordingly, the
provisions hereof shall be construed and applied consistent with such intent, to
the extent applicable.
 
15.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall remain in full force and
effect.
 
 
13

--------------------------------------------------------------------------------

 
 
16.           Arbitration.  Except as otherwise provided in Paragraph 17 of this
Agreement, all disputes and controversies arising from or in conjunction with
Executive's employment with, or any termination from, Company and all disputes
and controversies arising under or in connection with this Agreement (except
claims for vested benefits brought under ERISA) shall be settled by mandatory
arbitration conducted before one arbitrator having knowledge of employment law
in accordance with the rules for expedited resolution of employment disputes of
the American Arbitration Association then in effect. The arbitration shall be
held in the Memphis, Tennessee metropolitan area at a location selected by
Company. The determination of the arbitrator shall be made within thirty (30)
days following the close of the hearing on any dispute or controversy and shall
be final and binding on the parties. The parties hereby waive their right to a
trial of any and all claims arising out of this Agreement or breach of this
Agreement.  Each party agrees to pay his or its own costs and expenses incurred
in connection with any arbitration including, without limitation, attorney's
fees and one-half of the arbitrator's fees, unless the arbitrator determines
that such expenses must be otherwise allocated under applicable law to maintain
the validity of this Section 16.
 
17.           Specific Performance.  Notwithstanding Section 16 of this
Agreement, if Executive breaches or threatens to commit a breach of Section 6 of
this Agreement, Company shall have the right to specific performance (i.e., the
right and remedy to have the terms and conditions of Section 6 specifically
enforced by a court of competent jurisdiction), it being agreed that any breach
or threatened breach of Section 6 would cause irreparable injury and that money
damages may not provide an adequate remedy.  If Company exercises its right to
seek specific performance in a court of competent jurisdiction, Executive may
assert any claims he may have against Company or its Affiliates in such action,
and nothing set forth in Paragraph 16 of this Agreement is intended or shall be
construed to limit Executive's right to assert such claims.
 
18.           Cooperation.  Executive shall provide his reasonable cooperation
in connection with any investigation, action or proceeding (or any appeal from
any action or proceeding) which relates to events occurring during Executive's
employment hereunder. This provision shall survive any termination of this
Agreement.

 
14

--------------------------------------------------------------------------------

 
 
19.           Compensation Limitation.  Notwithstanding the foregoing, Executive
and Company agree that (i) to the extent permitted by any Federal statute (the
"Act") that limits compensation of Executive hereunder, any payments or benefits
payable to Executive under this Agreement (including, without limitation,
payments under Sections 2 and 4 hereof) or pursuant to any other compensation or
benefit plan of Company or other arrangement between Company and Executive that
do not comply with the Act shall be deferred until such payments or benefits may
be paid under the Act; provided such deferral is permissible under Code Section
409A and accomplished in a manner which does not impose any taxes, interests or
penalties upon Executive pursuant to Code Section 409A, and (ii) to the extent
the Act does not permit the deferral of any such payments or benefits, the
maximum compensation and/or severance Executive may receive from Company under
this Agreement or any other compensation or benefit plan of Company or other
arrangement between Company and Executive will not exceed the amount allowed
under the Act; provided, however, that nothing contained in this paragraph is
intended nor shall it be construed to permit any such deferral or limitation as
a result of Company’s inability to claim an allowable deduction from income for
such payments for purposes of federal or state income taxes.
 
20.           Entire Agreement.  This Agreement, any award agreement between
Company and Executive entered into pursuant to Company's stock Incentive
Compensation Programs (provided such award agreement is consistent with the
provisions of Section 4.2 of this Agreement), and Company's employee benefit
plans in which Executive will continue to participate as provided in this
Agreement, contain the entire understanding between Company and Executive with
respect to Executive's employment with Company and supersede in all respects any
prior or other agreement or understanding between Company or any Affiliate of
Company and Executive with respect to Executive's employment.
 


 


 


 
[This space purposely left blank.  Next page is the signature page.]
 

 
15

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
day and year first above written.
 
PINNACLE AIRLINES CORP.
 
By:  /s/ Sean E.
Menke                                                                                                            
        Sean E. Menke, Chief Executive Officer


 
EXECUTIVE:
/s/ Edward M. Christie                                     
EDWARD M. CHRISTIE

 
16

--------------------------------------------------------------------------------

 

Attachment "A"
 
Term Sheet




Position:                                                Vice President and
Chief Financial Officer


Reporting to:                                         President and Chief
Executive Officer


Location:
Memphis, Tennessee.  Executive and Executive's family will be expected to
relocate and take up full-time residence in the Memphis area at Executive's
earliest convenience



Base Salary:
$290,000, subject to review on an annual basis



Annual Bonus:
Executive will be eligible to participate in Company’s Annual Bonus Program,
with an annual target of 50% of Base Salary and a maximum of 100% of Base
Salary, with the actual amount determined by the Board of Directors based on
Executive's performance relative to pre-established corporate and individual
objectives.  Payment will be no later than April 30 of each year.



Long-Term Incentive:
Executive will participate in Company’s Long-Term Incentive Program under which
Executive will receive a restricted stock award and, except for 2011, a cash
award.



 
Restricted Stock Award.  Each year Executive will receive under the LTIP a
restricted stock award under Company’s 2003 Stock Incentive Plan, as amended May
15, 2008 (or any successor plan), of shares valued at no less than 75% of Base
Salary and the shares will vest ratably over three years without regard to
performance of Company; provided, however, that the Board of Directors may cause
the LTIP to be amended to permit awards of equity to Executive based upon
performance, so long as LTIP equity awards to all executive officers of Company
are also subject to performance objectives. The issuance and resale of shares
under such plan are registered with the Securities and Exchange Commission
pursuant to a Registration Statement on form S-8.



 
Cash Award.  The cash award will be at a targeted amount of 75% of Base Salary
(“Target”) and a maximum of 112.5% of Base Salary, with the actual amount
determined by the Board of Directors based on corporate performance relative to
pre-established annual objectives.  The objectives for Executive will be the
same as for other program participants.  The cash portion will be payable within
10 business days after the third anniversary of the award date.


 
17

--------------------------------------------------------------------------------

 
 
2011 LTIP Restricted Stock Award.  For the 2011 fiscal year, Executive's LTIP
restricted stock award shall be 75% of Base Salary of $290,000 (prorated for the
portion of 2011 from the date hereof through December 31, 2011), and the vesting
schedule shall be the same as the vesting schedule for other officers of Company
that were recipients of a restricted stock award under the LTIP for fiscal 2011
(being 1/3 of the restricted stock award vesting on February 8th in each of the
years 2012, 2013 and 2014).


Cash Award in Lieu of
 

2011 LTIP Cash Award
To avoid a three-year delay in realizing the value from the cash component of
the first LTIP Cash Award, the Company will make the following payments to
Executive upon achieving annual pre-established performance objectives set forth
by the Company’s Board of Directors:

 
 
Amount*
Payment Date
(no later than)
$72,500 pro rated for the number of days from the date of this Agreement through
December 31, 2011.
April 30, 2012
   
$145,000 for 2012
April 30, 2013
   
$217,500 for 2013
April 30, 2014



*These payments (i), notwithstanding the foregoing, shall not be contingent on
the achievement of performance objectives to the following extent: 100% as to
the 2011 amount, 25% as to 2012 and 15% as to 2013, and (ii) will be paid to
Executive on the specified payment dates whether or not he is employed on such
dates, subject to the following contingencies:


1.  If, prior to a payment date, Executive experiences a Separation Date because
he terminates his employment without Good Reason or is terminated by the Company
for Cause the amount otherwise due on such date will be forfeited.

 
18

--------------------------------------------------------------------------------

 


2.  If Executive experiences a Separation Date prior to December 31, 2011,
because of termination by Company without Cause or by Executive for Good Reason,
then any amount payable shall be reduced to a fraction of the stated amount
equal to the number of days between the Effective Date and the Separation Date
divided by the number of days between the Effective Date and December 31, 2011;
provided that, if Separation From Service is due to Executive's death or
Disability, there shall be no reduction of any such amounts payable.


Incoming Equity and       
 

Cash Grants:
Executive will be given an incoming equity grant, in the form of restricted
stock, valued at $145,000, vesting ratably over three years, and an initial cash
payment of $50,000.



401(k):
Currently, Company matches employee contributions at 100% on the first 3% and at
67% on the next 3%, and will do so for Executive.  However, if these percentages
change in the future, then the match for Executive's contributions will be the
same as for all other participants.



Employment Benefits:
Executive will be eligible to participate in Company’s health benefit plans on
the same basis made available to other executives of Company.



Executive Physical:
Annual visit to the Mayo Clinic for a medical checkup.



Vacation:
2 weeks per year for the first three years, and 3 weeks per year thereafter.



Travel Benefits:
Positive space, first class (where available) travel benefits for Executive,
Executive's spouse, and Executive's children on all Pinnacle Airlines and Delta
Air Lines (mainline and Delta Connection) flights (if permited by any
non-Pinnacle flag airline involved).



Other Benefits:
Annual Delta SkyClub membership.  Complimentary parking at Memphis airport.


 
19

--------------------------------------------------------------------------------

 



Incoming Relocation:
Company will reimburse Executive, with supporting receipts, for customary and
reasonable relocation expenses associated with moving Executive, Executive's
spouse, and Executive's children and household possessions from the Denver area
to the Memphis area.  Such expenses include: (a) real estate and legal fees
associated with the sale of Executive's home in Denver and the purchase of a
home in the Memphis area, (b) packing, shipping, storage, and transportation of
Executive's household goods, (c) one-way transportation for Executive,
Executive's spouse, and children to the Memphis area, and (d)  temporary living
expenses for a period not to exceed nine months.  Executive will be reimbursed
for such expenses as per the terms of Company’s standard relocation policy
(provided Executive shall not be required to repay any relocation benefits if
his employment is involuntarily terminated, including a resignation for Good
Reason).  Executive will also be provided with two house-hunting trips for
Executive and Executive's wife.



 
Additionally, Company agrees to cover the second 10% of any loss Executive incur
on the sale of Executive's Denver home (with Executive covering the first 10%),
subject to a maximum of $30,000.  The amount of the loss is defined as the gross
sale value less total capital cost (purchase price plus documented household
improvements since purchase).  Executive will have 18 months from start date to
claim support on any such loss.

 
Start Date:
No later than July 25, 2011



Conditions:
Acceptance of offer no later than noon, Central Time, July 7, 2011



Medical examination revealing no illness or medical condition which the Company
reasonably believes would constitute a material impediment to the performance by
Executive of his duties; execution of Company's form of Indemnity Agreement
concurrently herewith.

 
20

--------------------------------------------------------------------------------

 


Attachment "B"
 
GENERAL RELEASE
 
 
This Release is made and entered into by EDWARD M. CHRISTIE (the "Executive")
and Pinnacle Airlines, Inc. (the "Company").
 
In consideration of the payments, benefit continuation and acceleration provided
for in Section 4.2(b)(i) and (ii) of this Management Compensation Agreement,
Executive, on behalf of himself and for any person or entity who may claim by or
through him, irrevocably and unconditionally releases, waives, and forever
discharges Company, its past, present, and future subsidiaries, divisions,
Affiliates, successors, and their respective officers, directors, attorneys,
agents, and present and past employees from any and all claims or causes of
action that Executive had, has, or may have relating to Executive's employment
with Company and/or termination therefrom up to and including the date of this
Agreement, including but not limited to any claims under Title VII of the Civil
Rights Act of 1964, as amended, the Tennessee Human Rights Act, the Age
Discrimination in Employment Act ("ADEA"), and claims under any other federal,
state, or local statute, regulation, or ordinance, including wrongful or
retaliatory discharge.


 
Nothing contained in this Release will release or discharge Company with respect
to any obligation Company had or has to Executive under indemnification
provisions contained in Company’s Certificate of Incorporation or any contract
between Company and Executive, medical or health insurance, life insurance and
vested portion under a 401(k) plan, if any, to which Executive was entitled from
Company before the effective date of this Release.  Executive acknowledges and
agrees that Company will end any and all contributions made on behalf of
Executive to any of the aforementioned benefits as of the effective date of this
Release.  This provision, however, in no way alters or affects Executive’s
rights under the federal Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), as amended, to continue participation in Company’s health insurance
benefit plan pursuant to the terms and conditions of COBRA.  Executive will
separately receive notice of Executive’s right to continue health insurance
coverage under COBRA pursuant to the Employee Retirement Income Security Act of
1974 (as amended).
 
 
This Release shall not be construed as an admission by Company of any liability,
wrongdoing, or violation of any law, statute, regulation, agreement or policy,
and Company denies any such liability or wrongdoing.

 
21

--------------------------------------------------------------------------------

 
 
Executive acknowledges and agrees that this Release includes a release and
waiver as to claims under the ADEA.  Executive acknowledges and confirms that he
understands and agrees to the terms and conditions of this Release; that these
terms are written in layperson terms, and that he has been fully advised of his
rights to seek the advice and assistance of consultants, including an attorney,
to review this Release.  Executive further acknowledges that he does not waive
any rights or claims under the ADEA that arise after the date this Release is
signed by him, and specifically, Executive understands that he is receiving
money and benefits beyond anything of value to which he is already entitled from
Company.  Executive acknowledges that he has had up to 21 days to consider
whether to accept and sign this Release, and has had adequate time and
opportunity to review the Release and consult with any legal counsel or other
advisors of his choosing.  Executive understands that if he signs this Release
before the expiration of the 21-day period, his signature will evidence his
voluntary election to forego waiting the full 21 days to sign this Release.  If
Executive chooses not to accept, or the 21-day period expires without his
acceptance, then the offer in this Release is null and void.  Executive further
acknowledges that in compliance with the Older Workers' Benefit Protection Act
of 1990, he has been fully advised by Company of his right to revoke and nullify
this Release, and that this revocation must be exercised, if at all, within
seven days of the date he signs this Release.  Executive may revoke his
acceptance at any time within the seven days following his signing of this
Release by notifying Company of his decision to revoke the acceptance by writing
directed and delivered to Pinnacle Airlines, Inc., 1689 Nonconnah Boulevard,
Suite 111, Memphis, TN 38132, Attention:  Chairman of the Board.


 
Acceptance of this offer is strictly voluntary.  Executive is hereby advised to
consult with an attorney prior to executing the Management Compensation
Agreement and this Release.  This Release shall become effective and enforceable
only after the seven-day revocation period has expired.  Should Executive
decline to accept the benefits of this Release, or if is revoked by him,
Executive will not receive the proposed additional compensation and benefits.
 
By his signature below, Executive accepts the terms of this Release.
 


 
PINNACLE AIRLINES, INC.
EXECUTIVE
By:                                                                
 
Name:                                                                
EDWARD M. CHRISTIE
Title:                                                                
                                                        
 
Date:                                                                
                          
Date:                                                                

 

 
22

--------------------------------------------------------------------------------

 


Attachment "C"


Modified 280G Cutback


(A)           Notwithstanding any other provisions of the employment agreement
or otherwise, in the event that any payment, entitlement or benefit paid or
payable to, or for the benefit of, Executive (including any payment, entitlement
or benefit paid or payable in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments,
entitlements and benefits being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to the excise tax imposed under Code
Section 4999 (the “Excise Tax”), then the Total Payments which constitute
“parachute payments” within the meaning of Code Section 280G and its regulations
shall be reduced (but not below zero) as set forth herein, to the smallest
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  The Total Payments
which constitute “parachute payments” within the meaning of Code Section 280G
and its regulations shall be reduced in the following order: (A) reduction by
cancellation of the acceleration of their dates of payment, in inverse order of
their originally scheduled payment dates, for any payments that became fully
vested prior to the change in control and that pursuant to paragraph (b) of
Treas. Reg.  1.280G-1, Q/A 24 are treated as payment solely by reason of the
acceleration of their originally scheduled dates of payment, (B) reduction of
any cash severance payments otherwise payable to Executive, including without
limitation, the pro-rata bonus (but with respect to the pro-rata bonus only that
portion of the full amount which is treated as contingent on the Code Section
280G change in control pursuant to paragraph (a) of Treas. Reg. §1.280G-1, Q/A
24), in the inverse order of their originally scheduled payment dates, (C)
reduction of any other cash payments or benefits otherwise payable to Executive,
but excluding any payment attributable to the acceleration of vesting or payment
with respect to any equity or long-term incentive award, in the inverse order of
their originally scheduled payment dates, (D) reduction of any other payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Code Section 409A, but excluding any payment attributable to
the acceleration of vesting and payment with respect to any equity or long-term
incentive award,  (E) reduction of any payments

 
23

--------------------------------------------------------------------------------

 

attributable to the acceleration of vesting or payment with respect to any
equity or long-term incentive award other than any stock option or stock
appreciation award, in the inverse order of their originally scheduled payment
dates, and (F) reduction of any payments attributable to the acceleration of
vesting or payment with respect to any stock option or stock appreciation right.


(B)           A determination as to whether any Excise Tax is payable with
respect to the Total Payments and if so, as to the amount thereof, and a
determination as to whether any reduction in the Total Payments is required
pursuant to the provisions of paragraph (A) above, and if so, as to the amount
of the reduction so required, shall be made by an independent auditor of
nationally recognized standing selected by Company (other than the accounting
firm that is regularly engaged by Company or any party that is effecting the
change in control) (“Independent Advisor”), all of whose fees and expenses shall
be borne and directly paid solely by Company.  The parties hereto shall
cooperate to cause the Independent Advisor to timely provide a written report of
its determinations, including detailed supporting calculations, both to
Executive and to Company.


(C)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Code Section 280G(b) shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of the
Independent Advisor, does not constitute a “parachute payment” within the
meaning of Code Section 280G(b)(2) (including by reason of Code Section
280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of such Total
Payments shall be taken into account which, in the opinion of the Independent
Advisor, constitutes reasonable compensation for services actually rendered,
within the meaning of Code Section 280G(b)(4)(B), in excess of the Base Amount
(as defined in Code Section 280G(b)(3)) allocable to such reasonable
compensation, and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisor in accordance with the principles of Code Sections
280G(d)(3) and (4).
 
 
24

--------------------------------------------------------------------------------

 
